950 A.2d 263 (2008)
CINRAM MANUFACTURING, INC. and PMA Group, Petitioners
v.
WORKERS' COMPENSATION APPEAL BOARD (HILL), Respondents.
No. 837 MAL 2007.
Supreme Court of Pennsylvania.
May 19, 2008.

ORDER
PER CURIAM.
AND NOW, this 19th day of May 2008, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by the petitioner, are:
{1} Whether the Commonwealth Court and the WCAB erred in affirming the decision of the WCJ improperly amending the notice of Compensation payable to include a herniated lumbar disc in a proceeding on a termination petition where no Review petition had been filed, contrary to the Supreme Court's decision in Jeanes Hospital v. WCAB (Hass), 582 Pa. 405, 872 A.2d 159 (2005) and Commercial Credit Claims v. WCAB (Lancaster), 556 Pa. 325, 728 A.2d 902 (1999)?
{2} Whether the Commonwealth Court and the WCAB erred in affirming the Decision of the WCJ which was not based on substantial and competent evidence of record where the WCJ relied upon incompetent medical testimony and which never addressed the accepted work-related injury and incorrectly attributed responsibility to the petitioner for a pre-existing herniated disc?